internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-142298-01 date date legend company minerals state x date date a dear this letter responds to your date request for a ruling on behalf of company regarding the proper treatment of income recognized from the sale of certain minerals during the 10-year recognition_period under sec_1374 of the internal_revenue_code_of_1986 as amended code additional information was received in a letter dated date the material information is summarized below company a c_corporation organized on date under the laws of state x owns a quarry in fee simple company’s business operations consist of mining and processing crushed minerals from its quarry company is not in the business of selling its unmined property to customers to extract and process minerals company computes its federal_income_tax liability using an accrual_method of accounting and files its federal_income_tax returns on a calendar_year basis company has one class of stock and less than shareholders company proposes to make an plr-142298-01 election to be taxed as an s_corporation within the meaning of sec_1361 election effective for tax years beginning on date on the effective date of company’s election conversion date approximately a of the quarry will still contain unmined minerals company requests a ruling that income from dispositions of crushed minerals that are mined and processed after the conversion date during the recognition_period will not constitute recognized_built-in_gain within the meaning of sec_1374 of the code sec_1374 imposes a corporate-level tax on an s corporation's net_recognized_built-in_gain during the recognition_period generally years following a a c corporation's conversion to s_corporation status or b an s corporation’s acquisition of assets in a transaction in which the s corporation’s basis in the acquired assets is determined by reference to the basis of such assets in the hands of a c_corporation sec_1374 provides that an s corporation's net_recognized_built-in_gain for any_tax year is generally its taxable_income for the year computed as if it was a c_corporation but taking into account only items treated as recognized_built-in_gain or recognized_built-in_loss sec_1374 provides that recognized_built-in_gain includes any gain recognized on the disposition of an asset during the recognition_period except to the extent the s_corporation shows that a it did not hold the asset on the conversion date or b the gain recognized was greater than the excess of the asset's fair_market_value over its adjusted_basis on the conversion date sec_1_1374-4 of the income_tax regulations provides that sec_1374 applies to any gain_or_loss recognized during the recognition_period in a transaction that is treated as a sale_or_exchange for federal tax purposes in example of sec_1_1374-4 x is a c_corporation that converts to an s_corporation effective date on the conversion date x owns a working_interest in an oil_and_gas property on which production of oil has not yet begun and the fair_market_value of the working_interest exceeds x's adjusted_basis in the working_interest by dollar_figure during the recognition_period x produces and sells oil from the working_interest and includes dollar_figure in income on the sale x's dollar_figure of income is not recognized_built-in_gain because as of the beginning of the recognition_period x held only a working_interest in the oil_and_gas property and not the oil itself since the oil had not yet been extracted from the ground revrul_2001_50 2001_43_irb_343 date provides that if an s_corporation that holds timber property on the conversion date cuts the timber and sells the resulting wood products during the recognition_period in a transaction to which plr-142298-01 sec_631 does not apply the tax consequences to the s_corporation under sec_1374 are determined using the same analysis contained in example of sec_1_1374-4 under revrul_2001_50 such wood products sold as inventory during the recognition_period do not constitute separate assets held by an s_corporation on the conversion date and thus their production and sale do not constitute a partial_disposition of the timber property accordingly the s corporation’s income on the sale of the resulting wood products during the recognition_period is not recognized_built-in_gain within the meaning of sec_1374 based solely on the information submitted and on the authority set forth above we rule that income from dispositions by company of crushed minerals that are mined and processed after the conversion date during the recognition_period will not constitute recognized_built-in_gain within the meaning of sec_1374 of the code no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above ruling in particular no opinion is expressed about the tax treatment of income that may be realized by company during the recognition_period under sec_1374 of the code other than income from the disposition of crushed minerals mined after the conversion date this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to company’s federal_income_tax returns for company’s final tax_year as a c_corporation and for each recognition_period year in which a disposition of crushed minerals occurs pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the second representative listed on that power_of_attorney and to the taxpayer sincerely john p moriarty assistant to the branch chief branch office of associate chief_counsel corporate
